                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 4:19-CR-00031-3-BCW
                                             )
EDDIE CALDERON-ZAPATA,                       )
                                             )
                      Defendant.             )

                                            ORDER

       Before the Court is Magistrate Judge Counts’ Report and Recommendation (Doc. #118)

denying Defendant Zapata’s Motion to Suppress (Doc. #72). Defendant filed objections (Doc.

#122) to the Report and Recommendation. After an independent review of the record, the

applicable law, and the parties’ arguments, the Court adopts Magistrate Judge Counts’ findings of

fact and conclusions of law. Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #118),

Defendant’s Motion to Suppress (Doc. #72) is DENIED. It is further

       ORDERED that Magistrate Judge Counts’ Report and Recommendation be attached to and

made part of this Order.

       IT IS SO ORDERED.




DATED: April 13, 2021                                /s/ Brian C. Wimes
                                                     JUDGE BRIAN C. WIMES
                                                     UNITED STATES DISTRICT COURT




        Case 4:19-cr-00031-BCW Document 158 Filed 04/13/21 Page 1 of 1
